Title: To John Adams from Tristram Dalton, 28 August 1798
From: Dalton, Tristram
To: Adams, John



Sir
Washington 28th August 1798

When I reflect how often I have lately taken the freedom to address You especially relative to my private concerns, it is with much regret that I so soon again trouble You respecting them.
A Circumstance, unexpected by me, occasions my present intrusion—
Mr Lear has been appointed Secretary to General Washington—and has accepted the Office— This has caused a dissolution of our Copartnership, under the firm of Lear & Co—We have seperated by mutual Consent—and in Friendship—
I shall remain in this City— ready to negociate any business— in my own Name—and for my own Account either Public or private—
Considering what my former letters of the 21st May—& the 30th June last, suggested, I hope You will excuse my advising You of this Event.
I beg leave to add—that all the Arrangements of the late Company—for business, in this place— and up the Potomac, where an Arsenal is about to be established— fall under my Care and Direction— as completely as they were under their Controul—
It was with great pleasure I heard to day that General Washington is recovering from an Illness, that was, for a time, alarming
With Grief, I learn that Gustavus Scott Esq., One of the Commissioners of this District, lies dangerously sick— about thirty Miles from home— He was on his return, but unable to proceed further— his situation was so critical that it was thought proper to send for Mrs Scott— who is gone to him.
Mrs Dalton— and Daughters— unite with me, in requesting You and Mrs Adams, to accept our most Respectfull Regards—and that we may be remembered affectionately to Miss Smith—
With all possible Esteem / And the greatest Sincerity— / I am— / Sir Your obliged Friend / And most obedient Servant

Tristram Dalton